M. ALI PANJWANI Partner DIRECT TEL:212-326-0820 DIRECT FAX:212-798-6319 ali.panjwani@pryorcashman.com October 1, 2013 Via Edgar Securities and Exchange Commission Division of Corporate Finance treet, N.E. Washington, D.C.20549 Attention: Ms. Mara L. Ransom Assistant Director Re: InterCloud Systems, Inc. (Formerly Genesis Group Holdings, Inc.) Registration Statement on Form S-1 File No. 333-185293 Dear Ms. Ransom: On behalf of InterCloud Systems, Inc. (formerly known as Genesis Group Holdings, Inc.) (the “Company”), enclosed for filing with the Securities and Exchange Commission is Amendment No. 9 (“Amendment No. 9”) to the Registration Statement on Form S-1 (the “Form S-1”).Capitalized terms used and otherwise not defined herein shall have the meanings assigned to such terms in the Form S-1. We are filing Amendment No. 9 in order to (i) revise the anticipated price range at which Common Stock will be sold in the Offering to $5.00 - $7.00, (ii) to revise paragraph (d) of the Exhibit 5 opinion to reflect that the Representative’s Warrant will be for up to 83,333 share of Common Stock, instead of 50,000 shares of Common Stock, and (iii) to correct certain typographical errors in the third paragraph under the heading “Principal Stockholders.” October 1, 2013 Page 2 * * * As it is the goal of the Company to have the Form S-1 declared effective by the Commission by 4:30 p.m. EST today, the Company would greatly appreciate the Staff’s review of Amendment No. 9 as promptly as practicable.If the Staff has any questions with respect to the foregoing, please contact me at (212)326-0820 or Eric Hellige of this office at (212) 326-0846. Very truly yours, /s/ M. Ali Panjwani M. Ali Panjwani cc:Mr. Mark Munro
